Ross, C. J. —
The appellant brought this action to recover a balance due on a promissory note, dated May 22, 1882, due one year after date and executed by the appellees, John Hoffstetter and Julius Schug, jointly to one Peter Meyer, and by him assigned to appellant February 24, 1894.
Upon issues formed the case was submitted to the court for trial, a special finding of facts was made with conclusions of law thereon.
It appears from the facts found that the note sued on was executed by the appellee HoSstetter as principal, and by Schug as his surety: that HoSstetter, in the month of May of each year, up to and including 1891, made a payment on the note which payments were indorsed on the back thereof; that Schug had no knowledge of such payments, and did not consent thereto or acquiesce therein.
The material question presented by the record before us is: Can the principal of a note after the same is barred by the statute of limitations by making payments thereon, renew the promise as to his comaker, a surety, without his knowledge or consent, and thus relieve it from the operation of the statute?
This question was fully considered by this court and decided adversely to appellant in the case of Meitzler v. Todd, 12 Ind. App. 381.
Judgment affirmed.